Reasons for Allowance
	Claims 20 is cancelled.
	Claims 1-19 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art discloses “training a neural network to detect defects, wherein training the neural network includes: receiving a plurality of historical datasets including a plurality of training images corresponding to one or more known defects, converting each training image into a corresponding matrix representation, and inputting each corresponding matrix representation into the neural network to adjust weighted parameters based on the one or more known defects, wherein the weighted parameters correspond to dimensions of the matrix representations; obtaining a test image of an object, wherein the test image is not part of the historical dataset; extracting portions of the test image as a plurality of patches for input into the neural network, each patch corresponding to an extracted portion of the test image; determining whether each patch contains a portion of the object; and inputting each patch that is determined to contain a portion of the object, while preventing input of patches that are determined to not contain a portion of the object, into the neural network as a respective matrix representation to automatically generate a probability score for each patch using the weighted parameters; wherein the probability score for each patch input into the neural network indicates the probability that the patch includes a predicted defect, wherein a defect score for the test image is generated based on the probability scores for each patch, and wherein the defect score indicates a condition of the object.”
Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665